Citation Nr: 1507370	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  08-19 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD). 

2.  Entitlement to a compensable initial rating for a right shoulder disability prior to May 31, 2012, and a rating in excess of 20 percent thereafter. 

3.  Entitlement to an initial rating in excess of 20 percent for a cervical spine disability. 

4.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability. 

5.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity. 

6.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity. 


7.  Entitlement to an initial rating in excess of 10 percent for a right knee disability. 

8.  Entitlement to an initial rating in excess of 10 percent for a left knee disability. 

9.  Entitlement to an initial rating in excess of 10 percent for a right foot disability. 

10.  Entitlement to an initial rating in excess of 10 percent for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active military service from December 1984 to August 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In connection with his appeal the Veteran testified at a video conference hearing before the undersigned acting Veterans Law Judge in June 2010.  The claim was remanded in October 2010 and June 2014 for additional development.


FINDINGS OF FACT

1.  The Veteran's GERD has been manifested by recurrent epigastric regurgitation and heartburn, but there has been no evidence of dysphagia, or substernal arm or shoulder pain, and no indication of considerable impairment to health.

2.  Prior to May 31, 2012, the Veteran's right shoulder disability was manifested by pain and tenderness of the shoulder joint, but X-rays were negative for arthritis, the range of motion of the arm was higher than shoulder level and there were no dislocations or other disabling impairments of the shoulder.

3.  Since May 31, 2012, the Veteran's range of motion of the right shoulder has been limited at most to 90 degrees, or shoulder level, and there have been no dislocations or other disabling impairments of the shoulder.

4.  The Veteran's lumbar spine disability has not limited forward flexion to 30 degrees or less, there is no evidence of ankylosis, and it has not been productive of incapacitating episodes.  

5.  The Veteran's neurological manifestations in the right lower extremity (as secondary to the service-connected lumbar spine disability) have been no more than mild in degree.

6.  The Veteran's neurological manifestations in the left lower extremity (as secondary to the service-connected lumbar spine disability) have been no more than mild in degree.

7.  The Veteran's cervical spine disability has not limited forward flexion to 15 degrees or less, and no incapacitating episodes or neurological impairment has been demonstrated.

8.  The Veteran's right knee disability has not limited flexion to 60 degrees or less, has not limited extension to 10 degrees or less, and instability and subluxation of the knee have not been shown.  Occasional incapacitating exacerbations have not been documented or shown.

9.  The Veteran's left knee disability has not limited flexion to 60 degrees or less, has not limited extension to 10 degrees or less, and instability and subluxation of the knee have not been shown.  Occasional incapacitating exacerbations have not been documented or shown.

10.  The Veteran's plantar fasciitis of the right foot has been manifested by subjective complaints of pain and swelling on manipulation and use of the foot, but there has been no objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  There has been no objective evidence of a moderately severe foot injury. 

11.  The Veteran's plantar fasciitis of the left foot has been manifested by subjective complaints of pain and swelling on manipulation and use of the foot, but there has been no objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  There has been no objective evidence of a moderately severe foot injury.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code (DC) 7346 (2014).

2.  Prior to May 31, 2012, the criteria for a compensable rating for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DCs 5201, 5203 (2014).

3.  Since May 31, 2012, the criteria for a rating in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DCs 5201, 5203 (2014).

4.  The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.102, 3.159, 4.71a, DC 5243 (2014).

5.  The criteria for a rating in excess of 10 percent for neurological manifestations in the right lower extremity as secondary to the service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.102, 3.159, 4.124a , DC 8520 (2014).

6.  The criteria for a rating in excess of 10 percent for neurological manifestations in the left lower extremity as secondary to the service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.102, 3.159, 4.124a , DC 8520 (2014).

7.  The criteria for a rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.102, 3.159, 4.71a, DC 5243 (2014).

8.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5003, 5010, 5260, 5261 (2014).

9.  The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5003, 5010, 5260, 5261 (2014).

10.  The criteria for a rating in excess of 10 percent for plantar fasciitis of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.71a, DCs 5276, 5284, 5310 (2014). 

11.  The criteria for a rating in excess of 10 percent for plantar fasciitis of the left foot have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.71a, DCs 5276, 5284, 5310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has appealed with respect to the propriety of the initially assigned ratings from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 
§ 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, supra.  In this case, the Veteran's claims were granted and the initial ratings were assigned in the April 2007 decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Veteran was provided with multiple VA examinations in order to rate his claim.  The Board finds that each VA examination provided the information necessary in order to rate the Veteran's claim under the rating criteria.  

The Veteran was also provided with a hearing related to his present claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the hearing complied with the holding of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

GERD

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in that area, as indicated in the instruction under the title Diseases of the Digestive System, do not lend themselves to distinct and separate disability ratings without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2014). Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2014). 

The Veteran's GERD is currently rated by analogy to hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346, as that code is normally used to rate GERD due to similarity of symptom presentation.  There is no other pertinent code.  Under that diagnostic code, a 60 percent rating is warranted when there are symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. A 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted with two or more of the symptoms for the 30 percent rating of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).

Turing to the evidence of record, on March 2007 VA examination, the Veteran reported that when he would eat late at night and lie down he would notice heartburn.  He would take Aciphex twice a day for good symptom control.  The assessment was GERD controlled with medication.
In November 2008, the Veteran stated that he had gastric flow into his esophagus and he had to elevate himself when lying in bed.  At times he had to sleep in a recliner due to heartburn.  

On December 2010 VA examination, the Veteran stated that certain foods made his reflux worse.  He had symptoms of boiling reflux that would at time wake him suddenly with burning and pain in his esophagus.  His medication would reduce symptoms to about fifty percent.  He had breakthrough symptoms two to three times per month.  His bed was propped up with blocks and he would sleep in a semi-sitting positions if he ate late in the night.  His GERD was assessed to cause daily symptoms as described above, but did not interfere with his activities of daily living.

On August 2014 VA examination, the Veteran reported that due to his GERD, he ate small, frequent meals.  His GERD symptoms were stable.  He took medication for the condition daily.  Reflux was his reported symptom.  A complete blood count was taken.  Physical examination and interview with the Veteran revealed no other symptoms related to GERD.

After reviewing the evidence, the Board finds that a rating in excess of 10 percent for GERD is not warranted.  While the Veteran suffers from epigastric distress, it is not productive of considerable impairment of health.  Rather, his epigastric regurgitation and heartburn/pyrosis have not been assessed to have an impact on his activities of daily living or employment, and he has been able to control those symptoms with medication.  Moreover, dysphagia and pain in the substernal or arm or shoulder have not been shown.  Thus, the elements necessary for a higher 30 percent rating have not been shown.

Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the shoulder, knees, lumbar spine, and cervical spine are each considered a major joint.  38 C.F.R. § 4.45. 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis). Diagnostic Code 5010 (traumatic arthritis) direct that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Right Shoulder Disability

The Veteran's right shoulder disability is rated under Diagnostic Code 5201. Diagnostic Code 5201 pertains to limitation of motion of the arm.  The rating criteria provide different ratings for the minor arm and the major arm.  The Veteran has indicated (in various treatment records and on VA examination) that he is right-handed; therefore, the Board will apply the ratings and criteria for the major arm.  38 C.F.R. § 4.69. 

In considering the applicability of other diagnostic codes, the Board finds that DCs 5200, 5202, and 5203, which pertain to ankylosis of the shoulder, impairment of the clavicle and scapula, and recurrent dislocations of the scapulohumeral joint, do not apply.  Specifically, VA examinations and the treatment records do not show the presence of any of these conditions.  Accordingly, the criteria pertaining to those conditions are not applicable. 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203. 

Under Diagnostic Code 5201, for the major arm, a 20 percent rating is warranted for limitation of arm motion to shoulder level.  A 30 percent rating is warranted for limitation midway between the side and shoulder level.  A maximum 40 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  Forward flexion and abduction to 90 degrees amounts to shoulder level.

Turning to the evidence of record, on March 2007 VA examination, the Veteran reported pain in the right shoulder when he lifted his arm above the level of his head.  Physical examination showed mild tenderness anteriorly.  Forward flexion and abduction beyond 160 degrees was associated with some pain.  External rotation beyond 70 degrees was associated with mild pain.  There was slight crepitus with range of motion of the right side.  X-ray of the shoulder was normal.  The assessment was mild bursitis of the right shoulder.  Functional loss due to pain, fatigue, and weakness was minimal at the present time.

Although the Veteran underwent a VA examination in December 2010, the examination focused on his left shoulder rather than his right shoulder and is thus not relevant to the claim.

On May 2012 VA examination, the Veteran reported that he had right shoulder pain if he raised his shoulder or did anything above his head or shoulder level.  Sometimes his shoulder pain would disturb his sleep.  He treated his pain with pain medicine and muscle relaxants.  Range of motion of the shoulder showed flexion to 90 degrees, with pain beginning at 60 degrees.  Abduction was to 90 degrees, with pain at 60 degrees.  After three repetitions, flexion was to 90 degrees and abduction was to 90 degrees.  There was no additional functional loss or additional limitation on repetition.  However, there was guarding of the shoulder.  There were no other abnormal findings related to the right shoulder.  His right shoulder disability was assessed to affect his employment as he worked but had to recently cut back on his hours due to his disabilities.  His work included some lifting.  He was able to complete activities of daily living except that he had difficulty tying his shoes.

On September 2014 VA examination, the Veteran reported having pain if he elevated his arm for a prolonged period of time.  His work area had been modified for his disability.   Range of motion testing showed that flexion was to 170 degrees and abduction was to 170 degrees.  There was no indication of painful motion and no change on repetitive testing.  The functional loss noted was less movement than normal.  There was no pain on palpation and muscle strength was normal.  There was no other abnormal findings.  X-ray showed no significant abnormality.  The diagnosis was shoulder bursitis.  

In this case, the evidence shows that prior to May 31, 2012, the Veteran was experiencing mild pain on range of motion of the shoulder and was able to lift the shoulder higher than shoulder level.  X-ray examination was negative for arthritis.  VA and private treatment records do not demonstrate a more severe disability.  The Board finds that a compensable rating is not warranted for this time period.  Even though the Veteran had some tenderness of the shoulder, such was determined to be mild in nature.  Moreover, even when considering pain on use of the shoulder, including when lifting objects over the Veteran's head, such does not equate to a finding of limitation of motion of the arm to shoulder level or below such that a compensable rating would be warranted.

Since May 31, 2012, a rating in excess of 20 percent is not warranted.  On 2012 VA examination, the Veteran was able to flex and abduct his shoulder to 90 degrees, even on repetition.  Although he had pain beginning at 60 degrees, the pain did not appear to limit his range of motion as he was still able to lift his arm to shoulder level on repeat testing.  Moreover, on 2014 VA examination, flexion and abduction of the shoulder were well above shoulder level, indicating a less severe shoulder disability than even contemplated by the current rating.  To that extent, the VA records do not otherwise indicate complaints or treatment for a shoulder disability, or markedly limited range of motion of the shoulder, to suggest that his right shoulder disability is more severe than the currently assigned 20 percent rating at any time since May 2012.  The Veteran has not reported an inability to raise the shoulder above 60 degrees.  Rather, he has stated only that he has trouble lifting objects over his head or with heavy lifting.  Accordingly, the Board finds that a rating higher than 20 percent since May 31, 2012, for a right shoulder disability is not warranted.

Lumbar Spine Disability

The Veteran's lumbar spine disability has been rated 20 percent disabling under Diagnostic Codes 5243, which pertains to intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5243. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait pattern or spine contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Turning to the evidence of record, on March 2007 VA examination, the Veteran reported constant low back pain.  His pain would be aggravated with lifting or prolonged sitting.  He took medication daily for pain relief.  He had a history of neuropathic pain that would be dull to throbbing in nature and radiated to both lower extremities, more on the right side.  He denied any tingling or numbness in the lower extremities.  A previous EMG had revealed neuropathy that was chronic and significant in nature.  Physical examination showed no tenderness of the spine.  Range of motion testing showed that forward flexion beyond 50 degrees was associated with a moderate amount of pain and further flexion was prevented due to pain.  Extension was to 20 degrees, lateral flexion was to 20 degrees on both sides, and left and right rotation was to 20 to 25 degrees on each respective side.  There was pain with range of motion testing.  Straight leg raising was 90 degrees and positive bilaterally.  Lower extremity muscle strength was normal and symmetric.  Deep tendon reflexes were 1+ and 2+ bilaterally.  The assessment was low back pain with herniated disk L3-4 and L4-5, and L5-S1 radiculopathy, bilaterally, left more than right.  The functional loss due to pain was moderately severe on a regular basis.  Joint function was additionally limited by pain, fatigue, and weakness secondary to repeated use and flare-ups.  Functional loss was moderately severe to severe.

VA treatment records reflect that in February 2008, the Veteran reported dull, achy pain with radiation into the bilateral lower extremities.  He had intermittent numbness in the pelvic area.  There was decreased range of motion of the back.  Gait was normal.  Muscle strength was normal in the lower extremities. 

In November 2008, the Veteran stated that he experienced incapacitating episodes of low back pain that would last up to 10 weeks in duration.

At his June 2010 hearing before the Board, the Veteran reported that he would periodically wake in the morning with back spasms.  If he lifted heavy items, he would experience a back spasm.

On December 2010 VA examination, the Veteran reported that he had pain in the middle of the back that radiated down to both buttocks, down the front of the thighs, and to the medial part of the knees and calves.  Aggravating factors included bending and overusing his back.  Every four to eight weeks his back would act up and he would have to do stretching exercises, use a TENS unit, and increase his medications.  The examiner did not consider these instances to constitute flare-ups.  They would last for a few hours to at most one day.  The examiner felt that the described symptoms of the lower extremities were not typical for sciatic pain in that the pain described was more anterior rather than at the back of the leg or the side of the leg.  Examination showed normal gait.  Range of motion of the low back showed flexion to 45 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 20 degrees.  It was noted that when he was seated, he was able to bend 90 degrees and reach forward.  Thus, the examiner felt that he had greater range of motion than was evidenced on formal testing.  On repetitive testing, there was no additional pain or functional loss.  Straight leg raising was to 90 degrees on both sides.  Knee and ankle reflexes were 2+ or equal.  There was no loss of sensation in the lower extremities, and there was normal power in the lower extremities.  X-rays of the lumbar spine were normal.  No lower extremity radiculopathy was found.

On September 2014 VA examination, the Veteran reported back pain with certain activities.  He had trouble turning his neck.  His work place had been modified to accommodate his disability.  Range of motion testing revealed flexion to 80 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  There was no pain noted on such testing.  After three repetitions, there was no decrease in range of motion.  The functional impairment was that there was less movement than normal, but there was no addition functional loss found.  Strength in the lower extremities was normal.  Reflex examination was normal.  Straight leg testing was normal.  There were no signs or symptoms of radiculopathy of the lower extremities.  X-ray showed mild spondylosis in the lower thoracic spine and mid to lower spine.

In this case, the Board finds that a rating higher than 20 percent is not warranted at any time during the appeal period.  The three VA examinations and VA and private treatment records do not reflect a finding of forward flexion of 30 degrees or less, or ankylosis.  Therefore, a higher rating under the general rating criteria for disease and injuries of the spine is not warranted.  38 C.F.R. § 4.71a, DC 5235-5242.

The Board next turns to the question of whether the Veteran is entitled to a higher rating based upon the diagnostic criteria pertaining to intervertebral disc syndrome (IDS), which is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

In this case, although the Veteran reported on VA examination that he had experienced flare-ups, and stated to the Board that his back pain incapacitated him such that he had to take ten weeks off per year, there is no evidence of any incapacitating episodes as defined by VA regulation during the appeal period.  Because there is no evidence that the Veteran's physician has prescribed bed rest for at least four weeks in any given year under appeal, the Board accordingly finds that there is no evidence indicating that that the Veteran's reported low back flare-ups resulted in incapacitating episodes under the criteria set forth in the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes sufficient to warrant a higher rating based upon incapacitating episodes. 

Next, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

In this case, the Veteran was awarded a 10 percent rating each for mild incomplete paralysis of the left and right lower extremities.  However, although radiculopathy was diagnosed on March 2007 VA examination, none was found on either of the subsequent VA examinations.  In March 2007, it appears that radiculopathy was diagnosed due to subjective complaints of neurological symptoms, as well as a previous EMG study showing neuropathy.  Muscle strength was normal, and deep tendon reflexes were 1+.  Since that examination, there has been no indication of treatment for radiculopathic symptoms, and no surgery or other procedure has been accomplished that would have eliminated the diagnosed radiculopathy. Such suggests that the neuropathy diagnosed in 2007 was unrelated to the lumbar spine disability.  In that regard, on 2010 and 2014 VA examination, neurological manifestations related to the lumbar spine disability were not found.  Although the Veteran described some neuropathic symptoms in 2010, the examiner determined that such were not suggestive of a lumbar etiology.  In 2014, no such symptoms were reported or diagnosed.  Thus, the Board finds that a rating higher than 10 percent is not warranted at any time during the appeal period for neurological manifestations of the right or left lower extremity related to the service-connected lumbar spine disability.  Only mild objective findings were found in 2007, and no other objective findings have been made with respect to such disability.  It does not appear that there is current diagnosis of radiculopathy.  Thus, an increased rating is not warranted.

Cervical Spine Disability

The Veteran's cervical spine disability has been rated as 20 percent disabling under Diagnostic Code 5243. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a
20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A maximum rating in this case of 30 percent is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2. 

Turning to the evidence of record, on March 2007 VA examination, the Veteran reported pain in his shoulder blades when he would turn his neck to the left.  He had stiffness.  Examination showed no tenderness of the cervical spine.  Range of motion showed flexion to 55 degrees, extension to 45 degrees, lateral flexion to 35 degrees, and lateral rotation to 44 degrees.  There was mild stiffness with lateral movements, especially on the right side.  X-ray of the cervical spine showed degenerative joint disease.  The assessment was degenerative arthritis C3-C7.  The functional loss due to pain was minimal to mild in degree.  Joint function was additionally limited by pain, fatigue, and weakness secondary to repeated use and flare-ups.  

In November 2008, the Veteran stated that he had pain when rotating his head in either direction.  He had episodes of numbness and tingling in his fingertips, bilaterally.  In November 2009, the Veteran's spouse reported that it was painful for the Veteran to move his head left to right.

A March 2010 VA treatment record shows that the Veteran underwent an MRI due to complaints of numbness in the fingers of the left hand and neck pain radiating into the shoulders and arms.  The results showed mild to moderate multilevel cervical spondylosis.

On December 2010 VA examination, the Veteran reported that his neck felt hot and burning.  There was soreness and stiffness in the neck.  He reported a dull, deep pain that radiated from the neck down to the top of his shoulders, mainly to the left  shoulder.  Turning his neck aggravated his disability.  Examination showed no signs of inflammation or tenderness.  Range of motion of the neck showed flexion from 0-45 degrees, extension from 0-10 degrees, and right and left lateral rotation from 0-35 degrees, without pain.  Repetitive testing showed pain with extension of the neck to 10 degrees, but otherwise did not show any additional functional loss.  Reflexes of the upper extremities was 2+ and equal.  He had no loss of sensation in the upper extremities.  X-rays of the cervical spine showed mild degenerative joint disease.

On September 2014 VA examination, the Veteran reported a hard time moving his neck.  Range of motion testing revealed flexion to 35 degrees, extension to 35 degrees, right and left lateral flexion was to 35 degrees, and right and left lateral rotation was to 65 degrees.  There was no additional evidence of painful motion or additional loss on repetitions.  The functional loss noted as less movement than normal.  Muscle strength was normal.  Reflex and sensory examination was normal in the upper extremities.  There was no indication of radiculopathy.  X-ray examination revealed multilevel degenerative disc disease.  The diagnosis was cervical strain  and arthritis.

The Board finds that the limitation of motion of the Veteran's cervical spine, as shown on VA examinations falls at most within the requirements for a 20 percent rating: greater than 15 degrees.  Ankylosis is not shown.  Therefore, the General Rating Formula for Diseases and Injuries of the Spine cannot serve as the basis for an increased rating. 

Moreover, because there is no evidence that the Veteran's physician has prescribed bed rest for at least four weeks in any given year under appeal, the Board accordingly finds that there is no evidence indicating that that the Veteran's reported low back flare-ups resulted in incapacitating episodes under the criteria set forth in the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes sufficient to warrant a higher rating based upon incapacitating episodes. 

Finally, there has been no diagnosis of any related neurological impairment related to the cervical spine disability.  Although the Veteran complained of numbness in his upper extremities in 2010, radiculopathy was not diagnosed at that time and none was found on any of the VA examinations.

Right & Left Knee Disability

The Veteran's right and left knee disabilities have been rated under Diagnostic Code 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  DC 5010 pertains to arthritis.  DC 5620 pertains to limitation of flexion of the leg.  DC 5261 which pertains to limitation of extension of the leg is also potentially applicable in this instance.  38 C.F.R. § 4.71a, DC 5261. 

In considering the applicability of other diagnostic codes, the Board finds that DCs 5256 (ankylosis of the knee), 5258 (dislocation of the semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5261 (instability and subluxation), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions. 

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees. 38 C.F.R. § 4.71a, Plate II. 

Turning to the evidence of record, on March 2007 VA examination, the Veteran reported constant pain in the right knee.  Climbing stairs, excessive bending, and stooping aggravated his knee pain.  Alleviating factors included medication and rest.  He denied stiffness, locking, or instability.  Physical examination showed no swelling or effusion of the knee joints.  There was mild tenderness noted on either side of the patella bilaterally, right more so than the left.  There was full range of motion with flexion to 140 degrees and extension of 0 degrees.  There was mild pain on extreme flexion.  The Veteran was able to perform deep knee bends associated with mild pain in the right knee.  X-ray of the knees was normal.  The assessment was degenerative joint disease of the knees, slightly more symptomatic on the left.  Functional loss due to pain was minimal at the present time.  
On December 2010 VA examination, the Veteran reported that his knee symptoms were about the same, with more pain on the left at times.  He had weakness in the knees and felt like they would give out at any time.   He could not do more than one flight of stairs at a time.  He reported that he had actually fallen when his knees had given way.  Physical examination showed no signs of inflammation.  The examiner could not determine any tenderness around the knees.  There was no effusion.  Range of motion of the knees was from 0-130.  After three repetitions there was no evidence of pain, fatigue, weakness, lack of endurance, instability, or incoordination.  There was no additional loss of joint function.  There was good stability in both planes.  There was no crepitation of the knees.  X-rays of the knees showed early degenerative joint disease.

On September 2014 VA examination,  range of motion testing of the knees was from 0-130 degrees, with no additional pain on end rage, and no additional loss of motion on repetitive testing.  The functional loss noted was less movement of the knees than normal.  There was no tenderness or pain of the joint line on either side.  Stability testing was normal.  No other abnormalities were reported or documented.  X-ray showed minimal degenerative joint disease.  The diagnosis was knee strain and degenerative arthritis.  

Range of motion testing on VA examinations revealed flexion limited to no more than 130 degrees on both sides, and extension as full.  Extension to 0 degrees and flexion to more than 130 degrees, does not warrant increased ratings under either DC 5260 or 5261.  

The Board has also determined that separate compensable ratings for limitation of flexion and extension are not warranted, based upon the range of motion testing conducted throughout the appeal period showing flexion greater than 60 degrees and extension greater than 10 degrees in both knees.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

With regard to whether a higher rating would be warranted for arthritis of the left or right knee under DC 5010, the Board finds that there is no indication in the treatment records that the Veteran has suffered from incapacitating exacerbations related to his left or right knee arthritis.  He has stated that when experiencing knee pain, such as when he has overused the knee, he has to rest due to pain.  However, he has not stated, and the evidence does not show, that his knee disability has resulted in incapacitation.

Finally, no objective evidence of instability of the ligaments or subluxation has been shown at any time during the appeal period.

Right & Left Foot Disability

The Veteran's service-connected right and left foot disability, plantar fasciitis, are each currently rated as 10 percent disabling.  They are rated pursuant to DC 5310, which contemplates a muscle injury of muscle group X.  However, because there is no indication of a muscle injury in this case, the Board finds that the more appropriate diagnostic codes under which to rate the service-connected disability are DCs 5276 and 5284.  Diagnostic Code 5276  pertains to flat foot.  Diagnostic Code 5284 refers to a foot injury.  Other applicable Diagnostic Codes include 5010, arthritis, and 5280, hallux valgus.  38 C.F.R. § 4.71a, Diagnostic Code 5010, 5280.  The Board finds no other applicable diagnostic codes, as the Veteran has not been diagnosed with weak foot, pes cavus, metatarsalagia or Morton's disease, hallux rigidus, hammertoe, or malunion or nonunion of the tarsal or metatarsal bones, and therefore, those diagnostic codes are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283 (2014). 

Under Diagnostic Code 5276, a 10 percent rating is warranted for unilateral or bilateral disability that is moderate, characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is warranted for pronounced bilateral pes planus, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a (2014).

Turning to the evidence of record, on March 2007 VA examination, the Veteran reported that he wore shoe inserts and that he wore tennis shoes for relief.  With prolonged standing and walking he would have pain in his feet.  In the morning, he would experience pain in the plantar aspect and the heels.  Physical examination showed moderate tenderness in the plantar aspects of the feet.  There was no pedal edema.  Pedal pulses were not palpable.  There were no other deformities of the feet.  There was pain in the plantar arches with toe walking and heel walking.  The assessment was chronic plantar fasciitis, bilaterally, worse on the right.  There were calcaneal spurs and calcaneal bursitis, bilaterally.  Functional loss due to pain was moderate with the aid of shoe inserts and with prolonged walking and standing.  

On January 2011 VA examination, the Veteran reported experiencing flare-ups of foot pain about six times per year after periods of prolonged walking or standing.  The flare-ups would last at the most one week.  He did not currently use orthotics.  In addition to pain, he experienced weakness and lack of endurance.  Physical examination resulted in a finding of moderate heel spur syndrome/plantar fasciitis left foot, chronic, and moderate plantar fasciitis right foot, chronic.

On September 2014 VA examination, the Veteran reported that his plantar fasciitis affected him with repeated activities over time.  When he experienced flare-ups, stretching exercises relieved the discomfort.  It had been months since he had had any such problems.  The diagnosis was bilateral hallux valgus, plantar fasciitis, and arthritis.  Physical examination was negative for indication of pain.  There was no functional loss found due to the diagnosed foot disabilities.  X-ray examination of the feet showed mild osteopenia, bilateral hallux valgus, and degenerative joint disease at the first metatarsal joints.  There was a small but prominent left plantar heel spur.  There was a mild plantar flexion deformity of the digits bilaterally.  

In this case, the Board finds that, throughout the pendency of the appeal, for both the right and the left foot, a rating higher than 10 percent for plantar fasciitis is not warranted.  Specifically, the evidence does not support a finding that the Veteran has marked deformity of either foot, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  On VA examinations, there was additionally no evidence of swelling on use or characteristic callosities.  There was also no indication of marked inward displacement or severe spasm of the tendo Achilles on manipulation.  The tenderness found on examination, and the pain reported by the Veteran, are accounted for by the current 10 percent ratings, which contemplate a moderate disability.  Thus, a higher rating is not warranted under Diagnostic Code 5276 for either foot. 

With regard to the other applicable rating criteria, the Veteran's other diagnosed conditions, hallux valgus and arthritis do not allow for a rating higher than 10 percent and thus do not offer a higher rating in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5280.  Furthermore, a separate rating under those codes is not for application as the Veteran's foot disability has already been adequately compensated under Diagnostic Code 5276 for pain on manipulation of the feet, his primary complaint.  

 Finally, with regard to whether a higher rating is warranted under Diagnostic Code 5284, the Board finds that there is no indication that the Veteran's foot disability, of the right or left foot, is moderately severe.  Under Diagnostic Code 5284, a moderate foot injury warrants a 10 percent rating, a moderately severe foot injury warrants a 20 percent rating, and a severe foot injury warrants a 30 percent rating.  38 C.F.R. § 4.71a , DC 5284 (2014).  At no time has his foot disability been described as anything more than moderate in nature on clinical evaluation.  Thus, a higher rating under DC 5284 is not warranted in this case.

III.  Other Considerations

The Board has determined that the Veteran is not entitled to higher ratings for the musculoskeletal claims decided above.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.4 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that regard, the Board has considered the Veteran's complaints of pain, stiffness, limitation of motion, and other reported symptoms related to his disabilities affecting the joints, namely his cervical and lumbar spine disabilities, his right shoulder disability, and his knee disabilities, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claims of entitlement to increased ratings.  Specifically, there is no indication, even on repetitive testing, that the next higher ratings would be available to the Veteran under the applicable criteria.

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran has not stated, and the evidence does not suggest, that the Veteran is unemployable due to his service-connected disabilities.  Rather, he continues to work and has received job modifications for his disabilities.

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disabilities.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected GERD, right shoulder disability, lumbar spine and cervical spine disability and associated neurological manifestations of the right and left lower extremities, right and left knee disabilities, and right and left foot disabilities with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's disabilities as they are contemplated by the applicable rating criteria.  There are higher ratings available under the diagnostic codes but those symptoms have not been shown.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule, to include the notations and findings of functional loss by the respective VA examiners.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether higher ratings might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the preponderance of the evidence is against the claims at any time during the pendency of the appeal, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for GERD is denied.

Prior to May 31, 2012, a compensable rating for a right shoulder disability is denied.

Since May 31, 2012, a rating in excess of 20 percent for a right shoulder disability is denied. 

A rating in excess of 20 percent for a lumbar spine disability is denied.

A rating in excess of 10 percent for neurological manifestations of the right lower extremity is denied.

A rating in excess of 10 percent for neurological manifestations of the left lower extremity is denied.

A rating in excess of 20 percent for a cervical spine disability is denied.

A rating in excess of 10 percent for a right knee disability is denied.

A rating in excess of 10 percent for a left knee disability is denied.

A rating in excess of 10 percent for a right foot disability is denied.

A rating in excess of 10 percent for a left foot disability is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


